Warren E. Burger: We will hear arguments next in United States against Estelle Jacobs. I think you may proceed whenever you are ready now Mr. Frey.
Mr. Andrew L. Frey: Thank you Mr. Chief Justice and may it please the Court. This case is here on writ of certiorari to review the judgment of the United States Court of Appeals for the Second Circuit holding that respondent's grand jury testimony was properly suppressed in the exercise of that court’s supervisory powers. This case arose when respondent was called to appear before a special organized crime grand jury in the eastern district of New York investigating extortion at debt collection activities. The grand jury was being conducted by a Strike Force attorney from Washington who had been specially assigned by the Assistant Attorney General for the purpose of conducting the investigation. The government had evidence that respondent while employed as a skip tracer by Frankie Provenzano had other threats against the life of a gambling debtor to that debtor’s bother. When respondent appeared before the grand jury, she was given a careful explanation of her right not to answer potentially self-incriminating questions and of her right to the assistance of counsel who could be available to her outside the grand jury room. She was also told about the perjury laws. She was not told that she was a target of the investigation and during the interrogation she was not told that the government possessed evidence directly contradicting her testimony. In the course of her testimony she flatly denied the conversation involving the threats to the debtor’s brother. The grand jury indicted respondent both of the substantive offense of transmitting a threat and for perjury in denying the existence of the conversation. The district court suppressed respondent’s grand jury testimony on ground subsequently invalidated by this Court in United States against Mandujano when United States against Washington. The Court of Appeal upheld the district court’s action not on the constitutional ground, but on the basis of its supervisory powers that exercised these powers in response not to any violation of Mrs. Jacobs’ right, but to the irregularity perceived in the failure of the Strike Force Attorney to follow what the court understood to be the uniform practice of the US Attorney’s Office in that district than in the Circuit generally to advise perspective defendants of their status as grand jury targets when they were called to appear before the grand jury. The Court of Appeals stated that the exclusion of evidence in this case was a one time sanction which it said it was imposing for didactic purposes. I might say parenthetically that the lesson it meant to teach the government is not altogether clear to us from its opinion. It explicitly disallows any intent to require of giving of target warnings and while it speaks broadly of some points of uniformity in prosecutorial practice and making equal justice available to all, both commendable goals in which we whole heartedly concur, rather points, its opinion seem quite explicitly to limit its concern to uniformity within a single district and even more specifically to conformity of Strike Force practice to the practice of the United States Attorney's Office.
Warren E. Burger: It would not apply in the Eastern District, only in the Southern?
Mr. Andrew L. Frey: Well, this was in Eastern District.
Warren E. Burger: Well, then it would not apply in the Southern?
Mr. Andrew L. Frey: They would not as far as I can tell from the opinion the Eastern District and the Southern District would not have to follow the same practice. Indeed, I do not think two Assistant US Attorneys would have to follow the same practice. What would be required it is not clear, but what they expressly stated is that the Strike Force Attorney must follow the practice of the United States Attorney.
Potter Stewart: Well, was that not the didacticism, if that is the word in tie in, it does not record shed rather strongly at that?
Mr. Andrew L. Frey: Well, the opinion suggests that what they were concerned about was the intrusion of alien Strike Force Attorneys from Washington into New York to conduct business that I think the court felt might have been better conducted by the United States Attorney's office.
Potter Stewart: Then to in conducting that business to deviate from the established practice of the US Attorney’s Office in that district?
Mr. Andrew L. Frey: That was what the Court was concerned about.
Potter Stewart: So (Voice Overlap) opinions about rightly or wrongly, it it not?
Mr. Andrew L. Frey: Well, there are other intimations of broader principles of uniformity in prosecutorial practice generally, so that I am not clear. I assume at a minimum we can distill the lesson that the Strike Force Attorneys ought to follow the practice of the US Attorneys. Now, whatever the lesson was that they meant to teach the questions that this Court must decide or essentially too, the first is whether the Federal Courts possess as part of their supervisory powers, the power to exclude evidence as a remedy for pre-trial prosecutorial conduct that the court finds distasteful, but that does not violate the defendant’s constitutional or statutory rights. The second is assuming that such power exists and at least in some cases was it appropriately exercised? In this case, we submit that the proper answer to both questions is no and we have advanced several arguments in our brief, any one of which if expect that would compel reversal of the decision of the Court of Appeals. Before turning to the arguments, I want to inform the Court of a recent development that has at least background interest for this case. On December 16th 1977, the Department of Justice issued significant amendments to the United States Attorney’s Manual on the subject of grand jury practice. Under these procedures, grand jury witnesses are now receiving with the subpoena a printed advice of rights form which briefly states the nature of the grand jury’s inquiry and advises them of their self incrimination and counsel rights. The content of this advice is essentially what was told to Mrs. Jacobs when she was in the grand jury in this case. In addition, the new internal guidelines direct the targets of the grand jury’s inquiry be advised that their conduct is being investigated for possible violation of Federal Law. A target is defined in the new manual provision as “a person as to whom the prosecutor has substantial evidence linking him to the commission of a crime and who in the judgment of the prosecutor’s appear to be defendant.” These new manual provisions represent an effort by the department to achieve greater uniformity of prosecutorial practice in the conduct of grand juries, the same goal that the Court of Appeal sought to foster by suppressing respondent’s testimony. Now, the fact that the department has instituted these procedures makes this case if anything more important than before in our view. If the judicial supervisory power is held to extent to suppression of evidence related to prosecutorial departure from uniform practice, there will be a new category of suppression hearings to which criminal defendants will be entitled. In addition to Miranda claims, Fourth Amendment exclusionary rule claims, Wade Stover claims and alike, the courts will have to entertain Jacob’s suppression motions based upon allegations that internal guidelines related to prosecutorial practices were that consistent, informal prosecutorial practices have been violated. These inquires will not always be easy since there are numerable areas of prosecutorial activities in which standard practices have developed informally or are called for by the United States Attorney’s manual. Looking just at the aspect involved in this case the concept of a grand jury target is a slippery one, specially in the context of an investigatory grand jury. Often a witness in Mandujano or Wang or Mrs. Jacobs are all examples, would be someone who could be indicted, but who the grand jury is really more interested in as a source of information leading to higher ups. In other words, there will be run for considerable controversy in interpreting these prosecutorial guidelines and the Courts will be shouldering a significant added burden in undertaking to supervise prosecutorial conduct by determining --
Thurgood Marshall: Which courts are you talking about?
Mr. Andrew L. Frey: The Federal Courts.
Thurgood Marshall: But if this court had set up their own rule and you say they do not like it. The Second Circuit said these rule, they are not complaining about it, are they?
Mr. Andrew L. Frey: I am not sure which rule they --
Thurgood Marshall: In this case, the rule in this case. The Court of Appeals involved in this case is not complaining about --
Mr. Andrew L. Frey: Well, I think the Court of Appeals perhaps did not fully consider in this case what the effect would be of a rule that says whenever the prosecutor --
Thurgood Marshall: Well, I assume you know more about the business of the Second Circuit than the Second Circuit does?
Mr. Andrew L. Frey: I do not assert that.
Warren E. Burger: How many districts are there are in the Second Circuit?
Mr. Andrew L. Frey: I believe there are 6 districts in the Second Circuit.
Warren E. Burger: The action of the Court of Appeals is to make all of them conform to one of them, is that it?
Mr. Andrew L. Frey: Well, it is not clear. I mean, there is going to have to be a lot of further litigation as to what degree of conformity is required and what kinds of departures from norms of prosecutorial behavior would justify a remedy such as Mrs. Jacobs got in this case. I think it will be futile feel for further litigation, but I do want to say that wholly apart from considerations of increased judicial workload that would result from adding Jacob’s type suppression motions, there is a serious of the legitimacy and of the efficacy of judicial efforts to enforce non-statutory and non-constitutional standards of prosecutorial conduct. Inherent in the voluntary adoption by the executive branch of such practices is the expectation that the interpretation and the enforcement of these practices will be for the executive branch. If judicial sanctions are going to be imposed for violations of voluntarily adapted internal prosecutorial practices, the wisdom of adopting such standards in the first place will have to be re-examined.
Warren E. Burger: Well, would this mean that if in one circuit of the great many districts, one district decided or the Attorney General decided that in one district they would conduct a pilot program to give the full target warnings, the most that have been asked by anyone that that would mean under this approach all would have to comply with it forthwith?
Mr. Andrew L. Frey: Well, I think that at this stage that remains a speculative matter and I am not prepared characterize the Court of Appeals decision as going that far. It might be construed to go that far. It is the first step towards a policy of uniform national prosecutorial practice, but I think it should not, however, small the first may be that the Court is taking in this case. I do not think it should be taking that step at all and in this connection, I refer to your statement on Court of Appeals in the Newman case which dealt with the question of the legitimacy of judicial inquiry into whether prosecutors have conformed to their own standards of behavior. This is set forth at page 28 of our brief and you said there and I quote it is assumed that the United States Attorney will perform its duty and exercise its powers consistent with its oaths and while this discretion is subject to abuse or misuse just as the judicial discretion, deviations from his duty as an agent of the executive are to be dealt with by his superiors. That seems to be powerful consideration that the Court of Appeals has not given due regard to, In any event, pragmatic considerations aside, we do contest the power of the Federal Courts to apply the sanction of evidentiary exclusion under their supervisory power in case as such as this. Before discussing our argument --
John Paul Stevens: Mr. Frey you say in cases such as this, if you left those words out, would you say there is no power in the Court of Appeals and exercised with supervisory power ever to order the exclusion of evidence except on one of the grounds already recognized such as Fourth Amendment violation or a coerced confession or wade violation, whatever this list would be, it can never oder exclusion of evidence?
Mr. Andrew L. Frey: Well, I think I ought to divide my response into the different headings because as I indicated we have several quite different and independent arguments. Under rule 402, I think that the supervisory power to exclude evidence has been taken away, but that does not, it seems to me -- it does not in any way undermine the result in Weekes and in the constitutional exclusionary rules cases.
John Paul Stevens: No, but I am just saying is your submission that a Court of Appeals may never go beyond what is now the law with respect to exclusion of evidence? It could never find an action by a Strike Force lawyer coming into the district which violated a lot of local rules never a basis for suppressing evidence, again that is which is relevant?
Mr. Andrew L. Frey: I do not think that is our position. First of all if the action violates a statute, a rule or the constitution then I think there may be room under Section 402 for the application or rule 402 for the application of an exclusionary rule. As far as inherent supervisory power is concerned that is assuming you reject our argument under the Rule 402 and under Section 3501, I do not suggest that there is no power at all to exclude evidence. I do suggest that this category of case that the court has before today is one in which such power never existed and in which the court does not have power, that is the power has to be linked to a violation of a constitutional or statutory right or else to the supervision of the judicial proceeding.
John Paul Stevens: It never could for example be based on a Strike Force lawyer coming in and saying I am not going to follow US Attorney’s manual or what you described to us, I have got a better way of getting evidence, I will go out beat somebody up or something like that. They could never in the Third Party so that the witness himself is not the defendant, the court could never exclude such a evidence?
Mr. Andrew L. Frey: I think that would be right, I think that would right.
Warren E. Burger: Was there a manual ever issued from the Department of Justice dictating the result that this Court?
Mr. Andrew L. Frey: At the time that this took place that what we were dealing with was a purely informal practice within the US Attorney’s districts and there was no provision in the manual requiring the giving of target warnings. Indeed the Court of Appeals when it made its inquiry the first time the appeal was before it is the wrong question because they asked what the practice was at the time they were hearing the first appeal and they did not even ask whether at the time Mrs. Jacobs testified there was any practice in the Eastern District to give target warnings. In any event, let me try -- in my first argument I focused largely on the point that even assuming that there is some supervisory power in this area, it was improperly exercised by the Court of Appeals in the circumstances of this case. Today I would like to focus a bit more on our arguments regarding the various limitations on the reach of the judicial supervisory power which we believe entirely foreclose the use of a remedy evidentiary exclusion in a case such as this if I may use that term and I will elaborate more as I go along. I will begin with Rule 402 of the Federal rules of evidence. I think it is undisputed by anyone that the supervisory power of the courts is subject to statutory restriction and we submit that Rule 402 does eliminate whatever power the Courts previously enjoyed to apply the remedy of evidentiary suppression except in the circumstances specified by the rule. Now, the rule begins by saying all relevant evidence is admissible. If it is what all it said the Court of Appeals might have been correct in concluding that the rule was not designed to and did not circumscribe pre-existing inherent supervisory powers. However, the rule says more. It explicitly delineates the exceptions to the general requirement of admissibility that the courts are empowered to recognize. The rule is set forth it several places in our brief. I am looking at page 14 of our brief. It says all relevant evidence is admissible except as otherwise provided by the constitution of the United States by act of Congress by these rules that is the rules of evidence or by other rules prescribed by the Supreme Court pursuant to statutory authority. Moreover the adoption of Rule 402 was accompanied by an amendment to Rule 26 of the Federal Rules of Criminal Procedure which eliminated the provision which had been relied on in Alkins for example as conferring upon the Courts a general, in a sense common law power to formulate rules of evidence under their inherent supervisory powers.
William H. Rehnquist: Mr. Frey when you are saying inherent supervisory power, do you mean anything more than the authority of any Appellate Court to reverse a Trial Court on a basis not other than -- on a basis that does not depend on the statute of the Constitution?
Mr. Andrew L. Frey: Well, I would distinguish I think two categories of cases and I intend after discussing Rule 402 to turn to the question apart from the statuary arguments what I do think are the limitations under supervisory power, so perhaps I could defer it that point. Now, I want to be sure that the limitations of our argument about Rule 402 are understood. We are not calling into question in anyway the power of the Federal Courts to apply the remedy of evidentiary exclusion, when that remedy is necessary to protect constitutional rights. The Weekes decision stands unpaired in our view. The more difficult question is when we come to violations of statutory rights or of rules. Now, it is clear from the rule that if a statute or a rule listed in Rule 402 explicitly provides a remedy of evidentiary exclusion, of course that remedy may be enforced by the courts, agreeably to Rule 402 and an example of that is the wiretap statute which contains various exclusionary principles, some of which are not constitutionally required. But if the statute or rule does not specify exclusion of evidences or remedy then there is a close issue. The rule on its face would appear to foreclose exclusion in such circumstances since admissibility must according to the language be provided by the constitution statue or rule. But in any event whether the court has the power in enforcing a statutory rule listed in Rule 402 to exclude evidence ancillary to that the finding of a violation, there is no way it seems to us that its power under Rule 402 continues, if it ever did to reach out where there is no constitutional violation, no statute over --
John Paul Stevens: What about a Miranda case, where there is no constitutional violation, just a failure to give the warning specified?
Mr. Andrew L. Frey: Well, I think that Miranda and Mapp stand on essentially the same footing, that is the court -- what the court determines is that there has been a constitutional violation and that --
John Paul Stevens: I thought there was a case written later that said, a Michigan Case that said it was not a constitutional (Voice Overlap).
Mr. Andrew L. Frey: It said the remedy is a prophylactic remedy that extends perhaps beyond the --
John Paul Stevens: Where there is no constitutional violation at all. It is just a justification. How do you know it was decided?
Mr. Andrew L. Frey: We are getting on to very slippery ground, but since it is clear that this rule is applicable against the States, it must have a constitutional footing. Now, it seems to be that what the court has done and let us take Mapp as an example because of course to prior Mapp, it was not clear that the exclusionary remedy was available against the States for Fourth Amendment violations. What the court must be saying is that there has been violation of constitutional rights or conduct of such nature in the Miranda Case that we cannot distinguish it from a violation of constitutional rights. We are going to treat it presumptively as a violation of constitutional rights and the only way we know to enforce those rights. The only remedy that is available to us is the exclusionary principle and I --
John Paul Stevens: Let me ask you this way. Supposing Mapp Case were to arise that day as a Case of first impression, it had not been decided before, we would have to admit that confession I suppose?
Mr. Andrew L. Frey: Well, you would certainly have to under Section 3501, but if Section 3501 did not exist that is the issue which I am saying is a difficult issue. I could see an argument which would say and I would probably be on the other side of it, but I could see an argument which would say that just as the exclusionary rule is necessary to enforce Fourth Amendment Rights even though the Fourth Amendment does not explicitly contain an exclusionary rule so the McNabb-Mallory rule is the only way of enforcing the rights that are protected by that particular statute and --
Warren E. Burger: But McNabb-Mallory of the constitution or rule 5 (a)?
Mr. Andrew L. Frey: That was a Rule 5 (a) or in effect the statutory provision, it promotes the statutory, so --
Warren E. Burger: So you had to build in exclusion by the will of Congress?
Mr. Andrew L. Frey: No I do not think rule 5 (a) contained any exclusionary dictate from Congress. It was a judicial variation.
Warren E. Burger: Are you sure in both McNabb and Mallory that that is the case?
Mr. Andrew L. Frey: I think that that is the case and I think that Congress has not passed a statute which expressly deals with the question of exclusion in relation to violations of the prompt presentation to (Voice Overlap).
Warren E. Burger: It is statutory now, clearly is it not, not constitutional?
Mr. Andrew L. Frey: Yes. It is not constitutional, but I was responding to what I understood to be a question from Mr. Justice Stevens about what would happen in the McNabb-Mallory situation under Rule 402 and I was saying that I think it would be arguable and indeed if you look at the advisory committee notes in connection with the adoption of Rule 402, they seem to contemplate that a McNabb and Mallory kind of exclusionary rule would survive. So you would have to balance the language of the rule against the contemplation that words use to enforce a statutory rights such as in McNabb-Mallory it may still exist, but that is neither here nor there for purposes of your problem today because there is no -- nobody has pointed me to constitutional provision of statute, a rule of the kind listed Rule 402 on which the Second Circuit could predicate its decision. Now, leaving our statutory arguments and turning to the question of inherent power, assuming there were no statutes, I want to preface my remarks on this point by stating that we do not for one minute deny the existence the substantial supervisory powers in the federal courts. The Case is cited by Justice Marshall in his descent from the initial remand in this Case unquestionably established that such powers exist. What is at issue here, is the nature and extent of those powers and I suggest without substantial fear of contradiction that the Court of Appeals exercise of these powers in the present Case is unprecedented and it is qualitatively different from the past exercises of supervisory power and decisions of this Court or of other Courts of Appeals. And the supervisory powers of the federal courts must be something more than a mere rubert to be invoked to justify any action that the courts wished to take. The fact that some supervisory powers undeniably exist as not if I may borrow the words of Justice Stevens in his dissent in the Telephone Company Case, give federal judges the wide ranging powers of an ombudsman. Indeed in the specific area of supervising police in prosecutorial practices, this Court has expressly stated that the federal judiciary does not set to exercise a chancellor's foot Veto over law enforcement practices of which it does not approve, that is in the entrapment cases in last term in Lovasco and talking about due process, but in a very related context the Court said judges are not free in defining due process to impose on law enforcement officials a personal and private notions of fairness and to disregard the limits that bind judges (Voice Overlap).
Potter Stewart: But that was in the defining due process which is a constitutional standard. Is not there to echo my brother Rehnquist's question, supervisory power to reverse a judgment of conviction is no more than the power of any reviewing court to reverse the judgment of conviction which it finds for one reason or another erroneous on some basis or other than a constitution or a statute. Is there anything wrong for example of a particular Court of Appeals in a particular Circuit saying on this Circuit we are not going to approve the Allen charge to the jury?
Mr. Andrew L. Frey: No not at all.
Potter Stewart: It is not constitutionally required to disapprove it, but we are not as a matter of that ex-Circuit law going have Allen charges in this Circuit?
Mr. Andrew L. Frey: I think that is precisely the point that I am trying to make. I do not question if that power exists. Indeed, I think all of the cases in which supervisory power has been exercised can be divided into two categories. The first category which encompasses the vast majority of cases includes matters such as the proper voir dire of jurors, steps to be taken to avoid prejudicial publicity, proper jury instructions such as the Allen charge, the legitimacy of these powers is beyond question, but they are far removed in kind. They are supervision of the trial itself of what goes on in the trial and the court does not need a statute or constitutional provision in order to exercise that kind of supervision. That is far removed from what the Court of Appeals was doing in this case.
Thurgood Marshall: Mr. Frey, I assume you can draw a line between out of court and in court, the way you put to grand jury?
Mr. Andrew L. Frey: Well, let me pass on to that. I have very little time left, so I just want to say, I think the McNabb and Alkin cases are different from the Allen charge cases. They come closer, but the point I want to make about those was that the Court has never exercised its supervisory power without finding a violation of the defendants' rights in the McNabb-Alkin kind of cases. Now, let me respond to your point. The grand jury is in significant respects a norm of the Court. Federal Courts have legitimate and substantial interest in over seeing grand jury proceedings. Now, we think they have to be circumspect about keeping a line between what is intruding on executive branch functions and what is proper judicial functions, but it is not necessary to our argument today to say that the courts do not have supervisory power to promulgate a rule to give target warnings in the grand jury. In other words, we can concede that the Courts could adopt such a rule. They could say henceforth you will record all proceedings before a grand jury transcriber. Henceforth you will give certain warnings to witnesses. Henceforth you will not call targets, but these are prospect of rules. They are not a retrospective reaching out on a selective ad hoc basis to pick a single past instance of a practice which the Court had never indicated before was inappropriate and imposing a sanction of suppression. The question Mr. Justice Marshal is remedy. It is not the power to make the rule. It is the power to impose the particular remedy which the court selected in this case of suppression. And I might say that we are dealing here with standards of conduct for prosecutors. In Mapp against Ohio the Court found itself confronted with a policeman over whom it had very little power with respect to whom it had very little ability to discipline him and it was in a sense compelled, if it was going to anything about what it viewed as a rash of otherwise uncontrollable Fourth Amendment violations to use a remedy of evidentiary exclusion. Here we are dealing with prosecutors. There is no reason to suppose that they will not obey a rule that is announced by the courts and there is no reason to suppose if there are isolated instances of this obedience, that it is not sufficient to deal with them by disciplining the disobedient lawyer directly rather than --
John Paul Stevens: Mr. Frey, of course you are dealing with strike force prosecutors coming into the district, not those who are regular before the Court actually?
Mr. Andrew L. Frey: Well --
John Paul Stevens: Is not that a special problem for the Circuit and to concern about the --
Mr. Andrew L. Frey: I am sure if the strike – well, they cannot – I am not -- I am reluctant to encourage the court to get in to the matter of allocating functions between strike force and US attorney because I think that really is principally the job of the Department of Justice, but if it were to see fit to do so it has the power of contempt over these people if they come in. It has, it seems to me the same control as over any lawyer who appears before them.
Warren E. Burger: And has not that type of power traditionally in most cases been exercised prospectively?
Mr. Andrew L. Frey: Oh! Yes. I think that you would, well not, the contempt power indeed requires an order which is violated even --
Warren E. Burger: I am talking about a power over a practice which the court disapproves, and says hereafter the United States Attorney will do this himself?
Mr. Andrew L. Frey: I think that is precisely so and that is one of them --
Thurgood Marshall: It is not in the very case where a federal judge over the years returning in contempt?
Mr. Andrew L. Frey: Your Honor, Judge chamber did that in Oklahoma when --
Thurgood Marshall: And God what happened to him?[Laughter]
Mr. Andrew L. Frey: Well, we got a little overturn pretty rapidly, but the --
Warren E. Burger: And another judge held the present judge’s chambers in contempt before he was a judge?
Mr. Andrew L. Frey: But I think before you go to what is a clearly a drastic remedy of taking a defendant who was committed on offense, a serious offense of forgery in this case and in effect pardoning that defendant as a means of disciplining the US attorney, I think you have to be persuaded that really is a necessary part of that.
Thurgood Marshall: I persuaded that this might not have been the right case?
John Paul Stevens: May I try on other example? We had some case in the Seventh Circuit where there was a charge, a claim made that the government has abused its immunity powers, granted immunity much to liberal terms to get a witness to testify against an accomplice. Now, supposing that the Court were persuaded that the immunity was almost like a bribe and that it made the witness’s testimony so inherently incredible that it should be suppressed, would a Court have power to that, do you think?
Mr. Andrew L. Frey: No, I think Rule 402 would not --
John Paul Stevens: You would say no under (Voice Overlap)
Mr. Andrew L. Frey: If you take the FunFood situation which I was thinking about where Judge Wisensky (Ph) disapproved the consultation between the US Attorney and the witness, I do not think he would have the power to say well I am not going to let you put on that witness, that is my point.
Warren E. Burger: Thank you, Mr. Frey. Mr. Seidman?
Irving P. Seidman: Mr. Chief Justice and if it may please the Court. I appreciate the fact that we are here a second time, but I respectfully submit to the Court that Mr. Frey has used his first argument on the second occasion. If for us --
Warren E. Burger: Has anything changed since then?
Irving P. Seidman: I would have hoped that he would have considered my argument more fully Your Honor.
William H. Rehnquist: Do really mean that you appreciate the fact that you are here a second time?
Irving P. Seidman: Well, it is, for a humble lawyer, it is always an honor to appear before the Supreme Court of the United States Mr. Justice Rehnquist.
Warren E. Burger: We will accept that.
Irving P. Seidman: Mr. Frey has most reasonably stated the underlying factual pattern in this case except that I would wish to inform the Court that the defendant in this matter is a housewife who had part time employment and for whatever it is worth, my law firm represents this defendant with respect to the appellate part of this case in a pro bono publico decision. I think that is important to indicate that this defendant does not appear here represented by a high priced attorney nor is she a seasoned witness represented by a counsel when she appeared before the Grand Jury.
Warren E. Burger: When the charges of perjury on a specific day an hour before a Grand Jury, how any of those factors relevant?
Irving P. Seidman: I just mentioned it to the Court for background, Your Honor. I wish to get into the case as to the law. However, whether it is from the standpoint of the legal issues or the philosophy underlying the legal issues, I believe that the thrust of the argument by Mr. Frey has failed to address the problem. I do not believe this case involves an instance where the Appellate Court seeks to direct the prosecutor in what he must or must not say and I believe the underlying opinion of the Court of Appeals expressly states that if the prosecutor wishes or the Attorney General wished, they need not us the law has presently constituted, give any type of target warning and as time has indicated the Attorney General of the Unites States has deemed it appropriate to adopt the requirement of target warnings as a uniform practice outside the scope of Constitutional and statutory requirement in the United States of America, effective I believe February the 15th, 1978 or there about. I believe what the Court of Appeals was concerned about and what I was initially concerned about as defense counsel in this matter who brings approximately ten years as a prosecutor as a background to this type of case was a conduct that would be taking place before an arm of the Court, to a Grand Jury. I submit to the Court that this is not an issue of an Appellate Court seeking to exercise its chancellor’s veto of executive branch practice. I submit to the Court that since the Court’s constitutional rulings in Mandujano and its progeny that absent the exercise of supervisory power over Grand Jury’s by Appellate and District Court, this is Court has left bare the protection and the requirement inherent in the exercise of equal and fair justice, any concept of protection to any witness who appears before the Grand Jury. For the Court has clearly stated that there is no requirement for Miranda warning, target warnings of any type in that type of setting. I believe what the Court was concerned about and this concerned with them properly concerned with is the Grand Jury which is a norm of the Court and not the executive branch of government. And again, I wish to reiterate that the Court in its second opinion as well as in its first opinion indicated that the prosecutor could adopt any policy concerning this matter. The question really is Your Honor whether or not any witness who appears before a Grand Jury should expect uniform application from the standpoint of fairness and from the standpoint of what is the accepted practice within that Circuit which is an urban Circuit consisting of six different districts of whether or not the application of practice --
Thurgood Marshall: Fray mentioned they got six --
Irving P. Seidman: Six Districts.
Thurgood Marshall: I am sorry. Well two of them in New York are not urban, the western and the northern. The northern does consist of six (Inaudible)
Irving P. Seidman: And Vermont And vermont is not urban.
Irving P. Seidman: Well, I stand corrected Your Honor [Laughter] to the extent that that geographical population, I was trying to guess correct. However, the entire district and the workload of this Second Circuit certainly is a most responsible one and I believe what the Court was seeking to do is not retrospectively, but rather prospectively and currently dealing with the situation which it faced in that Circuit and there as it is cited in our brief. The Second Circuit had previously admonished and warned the strike force attorneys appearing before it and then its Circuit, in the Persico (Ph) case that they had an obligation to identify with, become informed with, and follow the guidelines not only of their work in the Circuit, but the requirement that they operate with and in conjunction with and under the direction of the United States Attorney in the particular district involved. For Mr. Frey to suggest that this was a retrospective application is incorrect in view of Persico case where the Court not only issued a formal opinion, but annexed thereto a copy the appropriate guidelines that were involved. I submit to the Court that there is probably no more important aspect of the Criminal Justice process than as Grand Jury because it is before the Grand Jury that supposedly the determination is made whether one becomes a defendant or is determined not to be formally charged.
Warren E. Burger: Do you mean to suggest that most of the people who are charged do go before the Grand Juries?
Irving P. Seidman: Well, ultimately in the process, in the Federal process, I would say that a good number, if not half of the cases are Grand Jury origin Your Honor rather than summary --
Warren E. Burger: As to the particular defendant, is the particular defendant the witness before the Grand Jury in half of the cases or anyway near half of the cases?
Irving P. Seidman: Well, in the Second Circuit and particularly in the Southern District and in the Eastern District of the Circuit Your Honor, I believe it is the practice and was a practice and this is what disturbed the Court in this instance after having given fair warning to the Strike Force Attorney to notify defendants that there is a matter pending before the Grand Jury and should they wish to payable for the Grand Jury, although they are targeted that they have that right to do so and that is the accepted practice and apparently that now is the accepted practice in the United States of America pursuant to the guidelines now issued by the Attorney General of the United States. I might further submit to the Court that the issue of sanction in this case really does not present any problem unless one determines that this Court does not have the inherent power to supervise the conduct the prosecutors before an arm of the Court which is a Grand Jury.
Warren E. Burger: Does the type of supervisor power to supervise the conduct of judges?
Irving P. Seidman: Within its circuit, yes Your Honor.
Warren E. Burger: This court, this court have supervisory power over judges.
Irving P. Seidman: I believe you do sir and I believe there have been instances of its application and I would assume that, that did not emanate out of any constitutional or statutory scheme and that is what cited in the dissenting opinion of Mr. Justice Marshall in the remand portion of this case. This Court and the Chief Judge has acknowledged the existence of the supervisory power and enumerated cases therein and has acknowledged the effective and proper utilization of sanction by way of suppression as a means of fulfilling that supervisory power.
Thurgood Marshall: My Point is that Mr. General, under the supervisor whatever file you have, the Second Circuit said what it said the Attorney General has issued in order, a manual to all the judges, down to, I mean all of the prosecutors, not only in this eastern district, not only in the Second Circuit, but all over the country, so you accomplish what you wanted?
Irving P. Seidman: If Your Honor please --
Thurgood Marshall: Now, the only other thing is where you turn lose a (Inaudible)?
Irving P. Seidman: I submit that, that is not the issue Mr. Justice Marshall.
Thurgood Marshall: Well, I thought that was the government's posissue?
Irving P. Seidman: That may well be the government's posissue, but I think this Court in its seasoned and reasoned judgment would see beyond that myopic approach to what is a fit here. What the government really is seeking to state and propose is that pursuant to Rule 402 that appellate courts do not have the supervision or even district courts as to what evidence or what conduct goes before those areas that are within its domain which include the trial court and the grand jury and I might submit to the Court that Section, Rule 402 and its wording merely states that relevant evidence is admissible.
William H. Rehnquist: Mr. Seidman does not this Court have the same sort of supervisory power over the Court of Appeals as the Court of Appeals has over US attorneys or the district court just by virtue of our power to grant certiorari?
Irving P. Seidman: There is no doubt in my mind that this Court has supervisory power over the conduct of affairs of the judiciary in United States of America which would include the Second Circuit.
William H. Rehnquist: In other words, if the Second Circuit decides there is going to be no more Allen charges as my brother Stewart gave in hypothesis to your colleague Mr. Frey, and reverses the conviction, the government can petition here and we in turn would be called upon to decide whether the Allen charge was to be a matter of national uniformity or whether it is up to each circuit, but anyway we would have a right to review this Second Circuit's determination?
Irving P. Seidman: I believe so and I have not suggested anything to the contrary. However, the analogy of the Allen charge under diversity of practice within the circuit and the fact that, that does exist and the fact that this Court has not chosen to apply a uniform standard or universal standard here in the United States, if anything buttresses my position that the Second Circuit with respect to its jurisdiction could certainly adopt a procedure or a concept of what should take place before its grand juries that have reasonableness and nobody has contended that the suggestion that the requirement of a target warning be given is unreasonable. And if anything, the fact that the US, the Attorney General has adopted that practice adds weight to the significance of this case and the requirement in acknowledging the existence of the supervisory power of the circuit court when reasonably exercised and in this case adoption by the Attorney General which shows some type of reasonableness as to the concept that the supervisory power is what is at issue here and not whether or not my client who faces prosecution on another aspect of this charge has or has not committed perjury. I do not stand before this Court to condone perjury and that has never been my argument. However, I do not believe when the circuit court stated that this Court has adopted a rule, a principle of law that in any perjury indictment that per se there is no concept of suppression or the sanction of suppression. And as a matter of fact even in the Mandujano case which was a plurality opinion, I believe that there was an acknowledgment that there might be some situations in which even given a perjury that the sanction of suppression would be applicable. I might add that there has not been a trial in this matter and all that the indictment really is hopefully is an allegation. The posture of this case is one of acquisition. The posture of this case as to the consideration of the point of law or principle of law involved herein is what took place before that grand jury and whether or not the circuit or the district court could apply its supervisory power, which obviously was not arbitrary or capricious, given the adoption of the same principle of law by the Attorney General of the United States. And what is at issue here, is can this Court or should this Court, in essence, interfere with the reasoned judgment of a circuit court that had previously warned prosecutors that given Strike Force's failure to adhere to certain standards that it was giving them fair warning that the next time it would apply sanctions. I might add that if this Court interferes with the supervisory application, a circuit court power then it would be adopting the suggestion of Mr. Frey which I believe this Court could not reasonably entertain. There is no way that a circuit court nor the defense counsel can supervise each and every prosecutor as to what he or she does, just as it would be impossible to this court to supervise each and every judge within its jurisdiction as to what he or she does, and therefore, the essence of the supervisory power is to permit the Court to guide in general terms, the conduct of those who are responsible and the performance of their duties within its jurisdiction. In this instance, the jurisdiction is not the executive branch of government. The jurisdiction is a grand jury. There is no argument and case law and statute is clear that the grand jury is a norm of the court. That means that it is created by the court, it is supervised by the court, the grand jury reports back to the court and if need be, the prosecutor can be excluded from appearing before that arm of the court. For Mr. Frey to suggest that the grand jury in some way is a part of the executive branch of government, I believe is the sanction, is a cause of the sanction in this case.
Thurgood Marshall: Mr. Frey did not say that. He said that the US Attorney was. He says simply that grand jury was a part of the judicial system.
Irving P. Seidman: Well, I take that back, but it was my impression that he is, what he is saying is that the application of a sanction in this case is an interference with the executive branch to government.
Thurgood Marshall: Well, if the grand jury was (Inaudible)
Irving P. Seidman: However, Justice what I say before this Court is --
Thurgood Marshall: Because the Grand Jury did not know about the rule?
Irving P. Seidman: Well, that maybe the weakness --
Thurgood Marshall: (Inaudible) US Attorney that you know?
Irving P. Seidman: Well, I am a former state prosecutor, but and I do understand what takes place before grand juries and I would hope that this Court would reconsider some of its constitutional rulings in this area, but this is not the time or place to deal in this matter, but again getting back to the point that was I seeking to make and that is that there is no way that a supervisory court can exercise supervisory power unless as a concomitant of that power it had an ability to apply sanctions. And I submit to the Court that in this instance the sanction that was imposed here which results in the dismissal of the perjury indictment related not to the perjury, not to the perjury count, but rather to the conduct of the prosecutor in failing to adhere to a prior written formal warning to Strike Force Attorneys. I would hope that the Court would not per move from circuit courts, its wisdom in determining when it should apply sanctions of this type. I do not believe this Court should be led to believe as Mr. Frey seemed to indicate that there would be a nuance load of litigation in this matter, involving failure to comply with the internal guidelines. This circuit was clear in stating that they were not creating any general exclusionary rule, nor were they in any way suggesting that in each and every time that a prosecutor failed to dot a T -- dot an eye across the T (ph) that there would be the sanction of suppression and the failure of an indictment. To the contrary, the Court clearly stated that this was a ad hoc one time sanction falling within its desire to inform Strike Force Attorneys that failure to apply to the circuit court's practices before grand juries has to result in this sanction.
Warren E. Burger: That would mean, I take it from your point of view that if the Attorney General personally went in regard as at least the newspaper accounts indicated he did last week in one case or within the last two weeks that the local rule and the local Court of Appeals can instruct the Attorney General of the United States personally on how he must function, that is consensus of it, is it not?
Irving P. Seidman: Only as to how he can function as he practices law before the grand jury and before that court. The court does not seek to tell the Attorney General who he is to investigate, how is he --
Warren E. Burger: No, no. I am narrowing it down to the process that we are talking about. You are saying that the Third Circuit can tell the Attorney General of United States when he personally presents himself before a grand jury to present an important case, how he is to do it?
Irving P. Seidman: I believe that, that is absolutely so Your Honor and by that I assume that the court is not telling him what facts or how to investigate, but within its concept of fair play and the application of equal justice as citizens of the United States should expect to receive, I believe that the court can within that, in that circuit so instruct him sir. And I do not believe that, that would have in anyway and does not anyway interfere with his exercise of his executive power. There are concepts or principles that fall within the sole and exclusive province of the court and I sought to state to the Court that the conduct of the Grand Jury is in the sense of what it listens to and how witnesses are treated there is something that should be and is within the province of the court and not within the province of any particular prosecutor depending upon how he wakes up in the morning and determines he is going to treat a witness before that grand jury. In closing, I submit to the Court that the suggestion by Mr. Frey that the failure of the prosecutor in this case to adhere to internal guide of lines is not the sole and total issue here. The question really is whether or not the Second Circuit can from the standpoint of fairness and the expectation of equal treatment by its citizens require that once government has chosen a line of approach that singular or particular prosecutors not have their own personal predilections apply with respect to the application of that particular principle. And as Judge Friendly stated in the Estepa (Ph) case which again was recognition of the court's supervisory power also involving a perjury case that he stated “we had hoped that with the clear warning we have given to prosecutors and the assurances given by United States Attorneys a reversal for him, properly use a fair say before the grand jury would not be required.” Here the Assistant United States Attorney whether willingly or unwillingly, we prefer to think the latter, clearly violated the first of these provisos. We cannot, with proper respect for the discharge of our duties, content ourselves with yet another admonition. A reversal, with the instructions to dismiss the indictment, may help to translate the assurances of the United States Attorneys into the consistent performance by their assistance. I think really that is what is at the heart of this particular case and its singular application to the facts of this case. And if the Court recognized the existence of such supervisory power in Estepa, I see no distinction between this case and the Estepa case. The fact that the Attorney General has adopted these new guidelines which seem to adopt what was at issue here, I believe do not deal with the essence of this case and there should be affirmance of the circuit court's opinion to sustain its authority to supervise the conduct of its affairs before that court.